Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,984,797. Although the for example independent claim 1 combined with dependent claim 4 of the current application is an obvious variation of claim 6 of U.S. Patent No. 10,984,797.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Astavans et al. (US 2018/0203577A1, filed 1-16-2017, hereinafter Astavans).
Regarding claim 1, Astavans discloses: A non-transitory computer-readable medium comprising instructions that, when executed, cause a processor (202, fig. 2) to: cause a display (150, fig. 3B) of a  collaboration device (106, figs. 1-2; paragraph: 0056) to display first data associated with a first participant (for. e.g., 317, fig. 3B) on a first portion of the display; cause the display to display second data associated with a second participant  (for e.g., 319, fig. 3B) on the first portion of the display or a second portion of the display, the second portion different than  identify, based on a user input (for e.g., selecting fourth button on core controls 330, fig. 3B), a command associated with the first data or the second data; and cause the display to display an icon (reads on menu: “In response to receiving the user actuation of the fourth button, a menu can be displayed enabling users to select other users to become meeting participants”: paragraph: 0073), representative of the command proximate to the first data or the second data (fig. 3; paragraphs: 0070-0073).
Regarding claim 11, Astavans discloses: A method comprising: causing a display (150, fig. 3B) of a collaboration device (106, figs.1-2) to display first data associated with a first participant (for. e.g., 317, fig. 3B) on a first portion of the display; causing the display to display second data associated with a second participant (for e.g., 319, fig. 3B) on the first portion of the display or a second portion of the display, the second portion different than the first portion; identifying, based on a user input (for e.g., selecting fourth button on core controls 330, fig. 3B), a command for the first data or the second data; and causing the display to display an icon (reads on menu: “In response to receiving the user actuation of the fourth button, a menu can be displayed enabling users to select other users to become meeting participants”: paragraph: 0073) representative of the command proximate to the first data or the second data (fig. 3; paragraphs: 0070-0073).
Astavans further discloses: wherein the instructions further cause the processor to detect the user input (for e.g., selecting fourth button on core controls 330, fig. 3B) the user input including a touch input  on the display or a gesture input (paragraph: 0135).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Astavans in view of Sanso (US 2015/0296181A1).
Astavans differs from claims 3, 13 in that he does not specifically disclose: wherein the user input includes an audio input and the instructions, when executed, cause the processor to: detect a keyword in the audio input; and identify the command based on the keyword.
However, Sanso discloses: wherein the user input includes an audio input and the instructions, when executed, cause the processor to: detect a keyword in the audio input; and identify the command based on the keyword (paragraphs: 0014; 0037).
 detect a keyword in the audio input; and identify the command based on the keyword as this arrangement would facilitate to implement audio commands and/or voice commands to obtain the desired functionality while conferencing as taught by Sanso.
Claims 4, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Astavans in view of Fitzsimmons et al. (US 2014/0328472A1, hereinafter Fitzsimmons).
Astavans differs from claims 4, 14 in that he does not specifically disclose: wherein the command includes a flag-for-comment command.
However, Fitzsimmons discloses: wherein the command includes a flag-for-comment command (paragraph: 0210: line 18 to end of paragraph).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify Astavans’ system to provide for the following: wherein the command includes a flag-for-comment command as this arrangement would facilitate easy navigation to desired portions of content using metadata found in flags as taught by Fitzsimmons.
Claims 5, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Astavans in view of Kenoyer (US 2014/0192138A1).
Astavans differs from claims 5, 15 in that he does not specifically discloses: wherein the first data includes first text, the second data includes second text, and the instructions, when executed, cause the processor to: convert a first audio signal to the first text, the first audio signal output by a sensor of the collaboration device, the first audio signal representative of speech by the first participant; convert a second audio signal to the second text, the second audio signal output by the sensor, the second audio signal representative of speech by the second participant; assign a first identifier to the first text and a second identifier to the second text, the first identifier associated with the first participant and the second identifier associated with the second participant; and cause the display to display the first identifier and the second identifier.
However, Kenoyer discloses: wherein the first data includes first text, the second data includes second text, and the instructions, when executed, cause the processor to: convert a first audio signal to the first text, the first audio signal output by a sensor of the collaboration device, the first audio signal representative of speech by the first participant; convert a second audio signal to the second text, the second audio signal output by the sensor, the second audio signal representative of speech by the second participant; assign a first identifier (reads relevant  cause the display to display the first identifier and the second identifier (fig. 19; paragraphs: 0127-135).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify Astavans’ system to provide for the following: wherein the first data includes first text, the second data includes second text, and the instructions, when executed, cause the processor to: convert a first audio signal to the first text, the first audio signal output by a sensor of the collaboration device, the first audio signal representative of speech by the first participant; convert a second audio signal to the second text, the second audio signal output by the sensor, the second audio signal representative of speech by the second participant; assign a first identifier to the first text and a second identifier to the second text, the first identifier associated with the first participant and the second identifier associated with the second participant; and cause the display to display the first identifier and the second identifier as this arrangement would facilitate to provide convenience of text information corresponding to voice in a video conference to participants to comprehend better as taught by Kenoyer.
Claim(s) 6, 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kenoyer  (US 2014/0192138A1).
Regarding claim 6, Kenoyer discloses: A system comprising: a collaboration device including a display (fig. 11); and a processor to: cause the display to display first text corresponding to speech from a first participant in a display feed and a second text corresponding to speech from a second participant in the display feed; identify, based on a user input (paragraphs: 0142-0143), a command for one of the first text or the second text; generate an output associated with the command; and cause the display to display the output proximate to the one of the first text or the second text in the display feed (fig. 19; paragraphs: 0127-135).
Regarding claims 8-9, Kenoyer further teaches: wherein the command is a first command (reads on initiating “speech-text-conversion” for first participant) , the output is a first output (reads on transcript of participant), and the processor is to cause the display to display a second output (reads on transcript of second participant) associated with a second command  (reads on initiating “speech-text-conversion” for second participant) for one or more of the first text or the second text, the second output to be displayed separate from the display feed, wherein the second output includes a portion of the second text associated with the second command (fig. 19; paragraphs: 0127-135).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Kenoyer in view of blackstock et al. (US 2003/0076353A1, hereinafter blackstock).
Kenoyer differs from claim 7 in that he does not specifically disclose: wherein the output includes an icon representative of the command.
However, blackstock discloses: wherein the output includes an icon representative of the command (figs. 1, 3-4; abstract; paragraphs: 0034; 0048-0049) 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify Kenoyer’s system to provide for the following: wherein the output includes an icon representative of the command as this arrangement would provide user friendly interface for accessing information as taught by blackstock. 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kenoyer in view of Carlson et al. (US PAT: 10,235,129, filed 6-29-15, hereinafter Carlson).
Kenoyer differs from claim 10 in that he does not specifically disclose: wherein the processor is to identity the command based on the speech from the first participant or the speech from the second participant.
However, Carlson discloses: wherein the processor is to identity the 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify Kenoyer’s system to provide for the following: wherein the processor is to identity the command based on the speech from the first participant or the speech from the second participant as this arrangement would facilitate using voice commands to obtain desired to functionality while communicating as taught by Carlson.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
--(US 2015/0106091A1) to Wetjen discloses: conference transcription system and method which teaches: A system and method include processing multiple individual participant speech in a conference call with an audio speech recognition system to create a transcript for each participant, assembling the transcripts into a single transcript having participant identification for each speaker in the single transcript, and making the transcript searchable. In one embodiment, encoder states are dynamically tracked and the state of each encoder is continuously tracked to allow interchange of state between encoders without 
--(US 2018/0331842A1) to Faulkner et al discloses generating a transcript to capture activity of a conference session which teaches: Described herein is a system configured to generate and/or display a transcript associated with a conference session. The transcript can include text reflecting words spoken during the conference session and markers that describe activity that occurs in the conference session. The transcript can be used to determine an activity hotspot (e.g., bursts of activity) so that a user can efficiently and effectively locate a time in the conference session where engagement among participants is strongest. For example, via the transcript, a user can locate a moment when a general audience sentiment was "happy" or the audience generally "liked" what was spoken or what was presented during a conference session.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELUR RAMAKRISHNAIA H whose telephone number is (571)272-8098.  The examiner can normally be reached on Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on 27503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELUR RAMAKRISHNAIA H/Primary Examiner, Art Unit 2651